                        IN THE UNITED STATES DISTRICT COURT
                       FOR THE SOUTHERN DISTRICT OF ILLINOIS


TIMOTHY HOBECK, B89855,                          )
                                                 )
                Plaintiff,                       )
                                                 )
vs.                                              )      CIVIL NO. 19-514-SMY
                                                 )
DAVID RAIN, et al                                )
                                                 )
                Defendants.                      )
                                                 )
                                                 )


                                   ORDER DISMISSING CASE

YANDLE, District Judge:

        On May 16, 2019, Plaintiff was ordered to either pay the full filing fee of $400.00 for this

action or file a motion to proceed without prepayment within 30 days. (Doc. 3). Plaintiff did not

respond. The Court then entered an Order directing Plaintiff to either pay his filing fee or submit

a properly completed Motion to Proceed In Forma Pauperis (“IFP”) no later than September 10,

2019, and warning Plaintiff that the failure to do so would result in dismissal of this case (Doc. 4).

The date to pay the full filing fee has passed, and Plaintiff has made no payment, nor has he

submitted a Motion to Proceed IFP.

        Therefore, this action is DISMISSED without prejudice for Plaintiff’s failure to comply

with an Order of this Court. See FED. R. CIV. P. 41(b); Ladien v. Astrachan, 128 F.3d 1051 (7th Cir.

1997); Johnson v. Kamminga, 34 F.3d 466 (7th Cir. 1994). This dismissal shall NOT count as

one of Plaintiff’s three allotted “strikes” under 28 U.S.C. § 1915(g). Plaintiff’s obligation to pay

the filing fee for this action was incurred at the time the action was filed, thus the filing fee of $400
remains due and payable. See 28 U.S.C. § 1915(b)(1); Lucien v. Jockisch, 133 F.3d 464, 467 (7th

Cir. 1998).

        Accordingly, the agency having custody of the plaintiff is directed to remit the $400.00

filing fee from his prison trust fund account if such funds are available. If he does not have $400.00

in his account, the agency must send an initial payment of 20% of the current balance or the average

balance during the past six months, whichever amount is higher. Thereafter, the agency shall begin

forwarding monthly payments of 20% of the preceding month’s income credited to Plaintiff’s trust

fund account (including all deposits to the inmate account from any source) until the statutory fee

of $400.00 is paid in its entirety. The agency having custody of Plaintiff shall forward payments

from Plaintiff’s account to the Clerk of Court each time the Plaintiff’s account exceeds $10.00

until the $400.00 filing fee is paid. Payments shall be mailed to: Clerk of the Court, United States

District Court for the Southern District of Illinois. The Clerk is DIRECTED to mail a copy of this

Order to the Trust Fund Officer at the Robinson Correctional Center upon entry of this Order.

        All pending motions are DENIED as moot. The Clerk’s Office is DIRECTED to close

this case.

               IT IS SO ORDERED.

               DATED: September 18, 2019

                                                      s/ STACI M. YANDLE
                                                      United States District Judge




                                                  2
